Name: COMMISSION REGULATION (EC) No 3013/95 of 27 December 1995 amending Regulation (EC) No 1608/95 adopting the balance and fixing the aid for the supply of products from the eggs and poultrymeat sectors to the Canary Islands under the arrangements provided for in Articles 2, 3 and 4 of Council Regulation (EEC) No 1601/92, regarding the amounts of aid
 Type: Regulation
 Subject Matter: agricultural activity;  cooperation policy;  foodstuff;  animal product;  trade;  regions of EU Member States
 Date Published: nan

 No L 314/16 EN Official Journal of the European Communities 28 . 12. 95 COMMISSION REGULATION (EC) No 3013/95 of 27 December 1995 amending Regulation (EC) No 1608/95 adopting the balance and fixing the aid for the supply of products from the eggs and poultrymeat sectors to the Canary Islands under the arrangements provided for in Articles 2, 3 and 4 of Council Regulation (EEC) No 1601/92, regarding the amounts of aid Whereas it follows from applying these rules and criteria to the present situation on the market in poultrymeat that the amounts of aid for such deliveries should be adjusted, taking account of their current volume and ensuring that the share of supplies from the Community is maintained ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concering specific measures for the Canary Islands with regard to certain agricultural products ('), as last amended by Commission Regulation (EC) No 2537/95 (2), and in particular Article 3 (4) and Article 4 (4) thereof, Whereas Commission Regulation (EC) No 1 608/95 (3) fixed the amounts of the aid for the supply to the archi ­ pelago, on the one hand, of meat and eggs, and on the other hand, of meat and eggs, and on the other hand, of chicks and hatching eggs originating in the rest of the Community ; whereas such aid must be fixed taking into account in particular the costs of supply from the world market, conditions due to the geographical situation of the archipelago and the basis of the current prices on export to third countries for the animals or products concerned ; HAS ADOPTED THIS REGULATION : Article 1 Annexes II and III to Regulation (EC) No 1608/95 are replaced by the Annexes to this Regulation . Article 2 This Regulation shall enter into force on 1 January 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 December 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 173, 27. 6. 1992, p. 13. P) OJ No L 260, 31 . 10 . 1995, p. 10. 0 OJ No L 153, 4. 7. 1995, p. 15. 28 . 12. 95 EN Official Journal of the European Communities No L 314/17 ANNEX ANNEX II Amounts of aid granted for products from the Community market (ECU/100 kg) Product code Amount of aid 0207 12 10 900 30 0207 12 90 190 33 0207 25 10 000 8 0207 25 90 000 8 0207 14 20 900 9 0207 14 60 900 9 0207 14 70 190 9 0207 14 70 290 9 0207 27 10 990 15 0207 27 60 000 6,5 0207 27 70 000 6,5 0408 11 80 100 45 0408 91 80 100 27 Note : The product codes and the footnotes are defined in Regulation (EEC) No 3846/87. ANNEX III Supply to the Canary Islands of breeding material originating in the Community for the period from 1 July 1995 to 30 June 1996  chicks and hatching eggs (ECU/100 units) CN code Description of goods Number Aid ex 0105 1 1 Parent or grandparent stock chicks (') 525 000 2,00 ex 0407 00 19 Hatching eggs for the production of parent or grandparent stock \ chicks (') 500 000 1,60 (') In accordance with the definition provided for in Article 1 of Council Regulation (EEC) No 2782/75 (OJ No L 282, 1 . 11 . 1975, p. 100).'